DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 07 September 2021.  Claims 1-12, 17-19, 23, 24, 30, 34, and 35 are currently under consideration.  The Office acknowledges the amendments to claim 24.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 30, 34, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the strength" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 30, 34, and 35 are rejected by virtue of their dependence upon claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-12, 17, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gevins et al. (U.S. Pub. No. 2003/0013981 A1; hereinafter known as “Gevins”), in view of Gazzaley (U.S. Pub. No. 2014/0370479 A1).
Regarding claim 1, Gevins discloses a method (Abstract; Fig. 1) comprising: presenting a cognitive task to a subject, wherein presenting the cognitive task comprises presenting a stimulus or sequence of stimuli to the subject ([0014]-[0018]; [0080]; [0112]; visual and/or auditory stimuli); monitoring neural activity of the subject during the presenting of the cognitive task, wherein the neural activity comprises neural activity underlying one or more stimulus-related events, and the monitoring is time-locked to the one or more stimulus-related events ([0014]-[0017]; [0024]; [0059]; [0079]-[0080]; EEG and/or fMRI monitoring); and determining a neural performance level of the subject based on the neural activity underlying the one or more stimulus-related events ([0018]; [0043]; [0047]; [0094]-[0099]).  Gevins fails to explicitly disclose adapting the cognitive task based on the neural performance level, though Gevins does teach that EEG signals may be used to alter a computer program ([0010]) and that different levels of difficulty of the cognitive task may be used (e.g., [0017]).  Gazzaley discloses a method for enhancing cognition (Abstract) comprising presenting a cognitive task to a subject that includes a stimulus ([0005]-[0006]; [0016]; [0046]; [0121]), monitoring neural activity of the subject ([0139]), and adapting the cognitive task based on a neural performance level of the subject in order to enhance cognition of the subject ([0008]; [0017]; [0024]; [0037]; [0124]-[0130]; [0196]-[0197]; increasing or decreasing difficulty of 
Regarding claim 2, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and further discloses that the one or more stimulus-related events comprises information processing, the information processing comprising cognitive processing and sensory processing (Gevins: [0017], [0024]-[0034], [0080], [0112], e.g., visual/auditory processing and cognitive/memory/attention processing; Gazzaley: [0010]).
Regarding claim 3, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that determining a neural performance level of the subject is based on neural activity underlying the cognitive processing, the sensory processing, or both ([0043]-[0044]; [0079]-[0081]).
Regarding claim 4, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gazzaley further discloses that adapting the cognitive task based on the neural performance level comprises adapting an aspect of the cognitive task relating to cognitive processing, sensory processing, or both ([0005]; [0110]; [0124]-[0128]).
Regarding claim 5, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that presenting the cognitive task comprises presenting a cue prior to presenting the stimulus or sequence of stimuli to the subject ([0112]).

Regarding claim 7, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that determining a neural performance level of the subject is based on neural activity underlying the stimulus anticipation ([0031]; [0043]-[0044]; [0079]-[0081]; [0112]; [0259]).
Regarding claim 8, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gazzaley further discloses that adapting the cognitive task based on the neural performance level comprises adapting an aspect of the cognitive task relating to stimulus anticipation ([0005]; [0110]; [0124]-[0128]).
Regarding claim 9, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that the cognitive task requires the subject to respond to the stimulus ([0080]; [0112]).
Regarding claim 10, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that the one or more stimulus-related events comprises response preparation ([0031]; [0080]; [0112]; [0259]).
Regarding claim 11, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that determining a neural performance level of the subject is based on neural activity underlying the response preparation ([0031]; [0043]-[0044]; [0079]-[0081]; [0112]; [0259]).

Regarding claim 17, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that the stimulus or sequence of stimuli comprises a visual stimulus, an auditory stimulus, a tactile stimulus, an olfactory stimulus, or any combination thereof ([0080]).
Regarding claim 18, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that the monitoring comprises measuring neural activity of the subject by EEG, fMRI, NIRS, ECoG, or a combination thereof, as the subject performs the cognitive task ([0014]-[0017]; [0024]; [0059]; [0079]-[0080]).
Regarding claim 23, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and further discloses that the subject has a cognitive deficit selected from the group consisting of ADHD, PTSD, major depressive disorder, dementia, or a combination thereof (Gevins: [0239]; Gazzaley: [0196]-[0197]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gevins and Gazzaley as applied to claim 18 above, and further in view of Mishra et al., “Closed-Loop Rehabilitation of Age-Related Cognitive Disorders,” Semin. Neurol. 34:584-590, 2014 (cited in the IDS filed 06 June 2019; hereinafter known as “Mishra”).  The combination of Gevins and Gazzaley discloses the invention as claimed, see rejection .

Claims 24, 30, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gevins, in view of Gazzaley and Mishra.
Regarding claim 24, Gevins discloses a system for neural activity detection and adaptive training (Abstract; Fig. 1), the system comprising: a user interface 12/13/15/16 ([0080]; [0112]); a neural activity detector 11 ([0079]); a computing device 14 comprising a non-transitory computer readable medium storing instructions that, when executed, cause the computing device to present, through the user interface, a first cognitive task to a subject comprising a stimulus or sequence of stimuli to generate stimulus-related events in the brain of the subject ([0014]-[0018]; [0080]; [0112]; visual and/or auditory 
The combination of Gevins and Gazzaley fails to disclose that the monitoring and locating comprises mapping the electrical signals in real-time onto a 3D model of the subject’s brain.  Mishra discloses a similar system for neural activity detection and cognitive enhancement comprising monitoring and measuring neural activity of a subject with EEG and fMRI, thereby receiving electrical signals from a neural activity detector, during a presentation of a cognitive task, and mapping the electrical signals in real-time onto a 3D model of the subject’s brain to locate the neural activity in order to provide real-time, corrected, and precise visualization of the subject’s neural processing during the cognitive task (p. 588).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gevins and Gazzaley by mapping the electrical signals in real-time onto a 3D model of the subject’s brain, as taught by Mishra, in order to provide real-time, corrected, and precise visualization of the subject’s neural processing during the cognitive task.
Regarding claim 30, the combination of Gevins, Gazzaley, and Mishra discloses the invention as claimed, see rejection supra, and Gevins further discloses that the neural activity detector comprises a device selected from the group consisting of an EEG device, an fMRI device, a NIRS device, an ECoG device, and a combination thereof ([0014]-[0017]; [0024]; [0059]; [0079]-[0080]).
12/15/16 adapted to allow the subject to input a behavioral response to the stimulus or sequence of stimuli ([0080]); [0112]).
Regarding claim 35, the combination of Gevins, Gazzaley, and Mishra discloses the invention as claimed, see rejection supra, and further discloses that the non-transitory computer readable medium further stores instructions that, when executed, cause the computing device to assess the subject’s behavioral performance level on the cognitive tasks (Gevins: [0028], [0043]; Gazzaley: [0105], [0124], [0233]) and adapt the cognitive task based on both the neural performance level and the behavioral performance level (Gazzaley: [0008], [0017], [0024], [0037], [0124]-[0130], [0196]-[0197]).

Response to Arguments
Applicant’s arguments with respect to the claim objection have been fully considered and are persuasive in light of the amendments.  The objection has been withdrawn.
Applicant's arguments with respect to the rejections under 35 U.S.C. 112 have been fully considered but they are not persuasive.  Two limitations were at issue; the latter has been amended and is no longer cause for rejection, but the former was not amended and persists.  Applicant argues that “strength” is an inherent component of neural activity and so this limitation is not indefinite.  The examiner disagrees.  For example, neural activity may have numerous strengths (e.g., amplitude of oscillatory activity, magnitude of burst/spike activity or action potentials, amplitude of local field 
Applicant's arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant argues that Gevins fails to teach that the monitoring is time-locked to the stimulus-related events.  The examiner disagrees.  The present application teaches in paragraphs 0060 and 0062 that “time-locked” means that a presented stimulus and monitored neural activity occur at the same time.  This is precisely how Gevins’ system operates: the subject performs cognitive tasks based upon presented stimuli while brain waves are monitored and recorded.  Accordingly, these rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.